                Case 4:21-mc-80058-KAW Document 5 Filed 09/01/21 Page 1 of 4

                                                 274748
Jonathan J Boustani
    BARNES & THORNBURG LLP
         2029 Century Park E., Suite 300
Los Angeles                                     CA            90067
        310-284-3880
       jboustani@btlaw.com
            Finishmaster, Inc.
X                 X
                                           USDC N.D. California
           1301 Clay Street
           1301 Clay Street
           Oakland, CA 94612
           Ronald V. Dellums Federal Building & U.S. Courthouse
                    Finishmaster, Inc.
                        GMP Cars, LLC; et al.                         4:21-mc-80058-KAW
          X

                                                                       X


                                           Marin



        Finishmaster, Inc.
        X


                                                          X

Geoffrey Palermo                                                                                  1,200,000
162 Del Oro Lagoon
Novato, CA 94949                                                                                         0
                                                                                                  1,200,000
                                                                                                         0
X                                                                                                 1,200,000
                                                                                                          0
                             December 2, 2020
                                                                                                         0
                                                                                                  1,200,000



    X
                                                                                                         0


                                                                                                         0



                                                                                Susan Y. Soong

                                      9/01/2021                                      Mark Romyn
               Case 4:21-mc-80058-KAW Document 5 Filed 09/01/21 Page 2 of 4

             Finishmaster, Inc.
                  GMP Cars, LLC; et al.                 4:21-mc-80058-KAW


 X
GMP Cars, LLC                                    GMP Cars Collission Fremont, LLC
20 Pimentel Ct., C-4                             4878 Davenport Place
Novato, CA 94949                                 Fremont, CA 94538


SEE ATTACHMENT 21 FOR ADDITIONAL JUDGMENT DEBTORS.




     X             Money damages
Case 4:21-mc-80058-KAW Document 5 Filed 09/01/21 Page 3 of 4
        Case 4:21-mc-80058-KAW Document 5 Filed 09/01/21 Page 4 of 4




                                     ATTACHMENT 21

    ADDITIONAL JUDGMENT DEBTORS SUBJECT TO WRIT OF EXECUTION

     Finishmaster v. GMP Cars, LLC, et al., N.D. Cal. Case No. 4:21-mc-80058-KAW

GMP Cars Collision San Francisco, LLC
83 Hamilton Drive, Suite 202
Novato, CA 94949

GMP Cars Collision Santa Rosa, LLC
1600 Piner Road
Santa Rosa, CA 95403

GMP Cars Collision San Rafael, LLC
1345 E. Francisco Blvd.
San Rafael, CA 94901

GMP Cars Collision Vallejo, LLC
850 Redwood St.
Vallejo, CA 95490

GMP Cars Collision Fairfield, LLC
1350 N. Texas St.
Fairfield, CA 94533

GMP Cars Collision Santa Clara, LLC
83 Hamilton Drive, Suite 202
Novato, CA 94949
